Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 1 of 19 PageID: 12845




   Jaimee Katz Sussner, Esq.
   Joshua N. Howley, Esq.
   SILLS CUMMIS & GROSS P.C.
   Newark, New Jersey 07102
   (973) 643-7000
   Attorneys for Court-Appointed Receiver
   Colliers International NJ, LLC

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY

   -------------------------------------------------------- x
   WELLS FARGO BANK, NATIONAL                               :    Civil Action No. 19-cv-17866 (MCA)(LDW)
   ASSOCIATION, AS TRUSTEE FOR THE :
   REGISTERED HOLDERS OF AMHERST :
   PIERPOINT COMMERCIAL MORTGAGE :                               ORDER APPROVING THE RECEIVER’S
   SECURITIES, LLC, MULTIFAMILY                             :    SALE OF REAL PROPERTY FREE AND
   MORTGAGE PASS-THROUGH                                    :    CLEAR, AUTHORIZING DISTRIBUTION
                                                            :
   CERTIFICATES, SERIES 2019-SB59, by                            OF SALES PROCEEDS, AND GRANTING
                                                            :
   and through its special servicer, LNR Partners,                    OTHER RELATED RELIEF
                                                            :
   LLC,                                                     :
                                                   :
   CITIBANK, N.A., AS TRUSTEE FOR THE :
   REGISTERED HOLDERS OF WELLS                     :
   FARGO COMMERCIAL MORTGAGE                       :
   SECURITIES, INC., MULTIFAMILY                   :
   MORTGAGE PASS-THROUGH                           :
   CERTIFICATES, SERIES 2018-SB48, by              :
   and through its special servicer, LNR Partners, :
   LLC,                                            :
                                                   :
   U.S. BANK NATIONAL ASSOCIATION, :
   AS TRUSTEE FOR THE BENEFIT OF                   :
   HOLDERS OF J.P. MORGAN CHASE                    :
   COMMERCIAL MORTGAGES                            :
                                                   :
   SECURITIES CORP., MULTIFAMILY
                                                   :
   PASS-THROUGH CERTIFICATES, SERIES :
   2018-SB52, by and through its special           :
   servicer, SCP Servicing, LLC,                   :
                                                   :
   U.S. BANK NATIONAL ASSOCIATION, :
   AS TRUSTEE FOR THE BENEFIT OF                   :
   HOLDERS OF J.P. MORGAN CHASE                    :
   COMMERCIAL MORTGAGES                            :
   SECURITIES CORP., MULTIFAMILY                   :
   PASS-THROUGH CERTIFICATES, SERIES :
                                                   :


                                                             1
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 2 of 19 PageID: 12846




   2018-SB56, by and through its special                    :
   servicer, SCP Servicing, LLC, and                        :
                                                            :
   U.S. BANK NATIONAL ASSOCIATION, :
   AS TRUSTEE FOR THE REGISTERED                            :
   HOLDERS OF WELLS FARGO                                   :
                                                            :
   COMMERCIAL MORTGAGE
                                                            :
   SECURITIES, INC. MULTIFAMILY
                                                            :
   MORTGAGE PASS-THROUGH                                    :
   CERTIFICATES, SERIES 2019-SB63, by                       :
   and through its special servicer, Berkeley               :
   Point Capital LLC d/b/a Newmark Knight                   :
   Frank,                                                   :
                                                            :
                                                            :
                                       Plaintiffs,          :
                                                            :
                     vs.                                    :
                                                            :
   SETH LEVINE, PALISADE LM LLC, 2917 :
   PALISADE VENTURES LLC, ALJO                              :
   NORSE LLC, AMBOY NORSE LLC,                              :
   DEHART NORSE LLC, JORDAN                                 :
   VENTURES LLC, RALEIGH NORSE                              :
   MANAGEMENT LLC, UNION CITY                               :
   FUNDING LLC, UNION VENTURES LLC, :
   WALLIS NORSE LLC, CLEMENTON                              :
   NORSE LLC, KEARNY NORSE LLC,                             :
   LENOX BEACHWAY LLC, PA NORSE                             :
                                                            :
   LLC, WOODBINE NORSE LLC,
                                                            :
   RIVERSIDE NORSE LLC, WESTVILLE
                                                            :
   NORSE LLC, PROSPECT NORSE LLC, and :
   FEDERAL HOME LOAN MORTGAGE                               :
   CORP.,                                                   :
                                                            :
                                       Defendants.          :
   -------------------------------------------------------- x


            THIS MATTER having been opened to the Court by Sills Cummis & Gross P.C.,

   attorneys for Colliers International NJ LLC, the Court-Appointed Receiver for the properties at

   issue in the referenced action (“Colliers” or the “Receiver”), pursuant to this Court’s Orders

   dated September 13, 2019, and amended by Order entered December 4, 2019 (together, the



                                                             2
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 3 of 19 PageID: 12847




   “Receiver Order”), and May 29, 2020 (the “Sales Procedures Order”), for an Order (i)

   approving the Receiver’s sale of the properties owned by Defendant Aljo Norse LLC (“Aljo

   Norse”), located at 125 6th Avenue, Clifton, NJ 07011, also known as Block 16.09, Lot 11 (the

   “Subject Property”), together with any improvements thereon and appurtenances therefrom,

   free and clear of all liens, claims, and encumbrances of any party purporting to hold secured debt

   or other interest in the properties subject to sale (“Interested Party/Parties”); (ii) authorizing

   the Receiver to distribute the net proceeds from the aforementioned sale as set forth on the

   distribution schedule attached hereto as Exhibit A, subject to any changes in the payoff amounts

   owed to any Interested Party accruing through the date of the closing on the sale of the Subject

   Property (the “Closing”) which will be reflected in a HUD-1 issued in connection with the sale;

   and (iii) authorizing the Receiver to deposit any surplus proceeds into the Court; and notice of

   this motion to approve the sale of the Subject Property free and clear, authorizing distribution of

   sale proceeds, and granting other related relief (the “Motion”) having been duly served upon all

   defendants in this action, and all known Interested Parties alleging an interest in the Subject

   Property; and the Court having considered the papers submitted in support of this Motion, and in

   opposition thereto, if any; and the Court having heard the arguments of counsel, if any; and this

   Court having determined that, based upon the foregoing, the Receiver is entitled to the requested

   relief; and for good cause shown:

          IT IS on this __ day of __________, 2021 FOUND AND DETERMINED, that:

          A.      The findings and conclusions set forth herein constitute the Court’s findings of

   fact and conclusions of law pursuant to Fed. R. Civ. P. 52(a).

          B.      The Court has jurisdiction over this matter and the transactions contemplated by

   this Order pursuant to Fed. R. Civ. P. 66, the Receiver Order, and the Sales Procedure Order.




                                                   3
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 4 of 19 PageID: 12848




          C.      Proper, timely, and sufficient notice of the Receiver’s Motion was provided

   pursuant to the Sales Procedure Order. No other or further notice of the Motion is necessary. A

   reasonable opportunity to object or to be heard regarding the relief requested in the Motion has

   been afforded to all Interested Parties, including: (i) all parties, if any, who are known to claim a

   lien, claim, or interest in or upon any of the Subject Property; and (ii) all lienholders and/or

   creditors who have filed a Notice of Appearance in this action.

          D.      The Motion afforded a full, fair and reasonable opportunity for any entity or

   person to make a competing bid for the Subject Property. As demonstrated by the record, the

   Subject Property has been adequately marketed, and Colliers has conducted the sales process in

   compliance with applicable law and industry standards, and in a manner that was non-collusive,

   fair and reasonable, and conducted in good faith.

          E.      The Receiver has advanced sound and sufficient business justification, and it is a

   reasonable exercise of its business judgment, to: (i) sell the Subject Property on the terms and

   conditions set forth in the Agreement of Purchase and Sale, dated as of April 7, 2021, amended

   on May 13, 2021, and as may be amended thereafter, between the Receiver, as Seller, and

   Stonegate Buildings LLC or its assignee, as Purchaser (the “Buyer”) (the “PSA”); (ii)

   consummate all transactions contemplated by the PSA; and (iii) determine that the Buyer has

   provided sufficient proof of its financial ability to pay the purchase prices for the Subject

   Property.

          F.      Consummation of the transactions contemplated by the PSA is in the best interests

   of Plaintiff/First Priority Mortgagee Wells Fargo Bank, National Association, as Trustee for the

   Registered Holders of Amherst Pierpoint Commercial Mortgage Securities LLC, Multifamily




                                                    4
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 5 of 19 PageID: 12849




   Mortgage Pass-Through Certificates, Series 2019-SB59 (“Plaintiff”), the Owner entity Aljo

   Norse, the defendants, the estate, and other Interested Parties.

          G.      The Subject Property is not scheduled for Sheriff’s Sale in connection with any

   State Court foreclosure action filed by the Plaintiff.

          H.      The Receiver possesses the requisite authority to transfer the Subject Property to

   the Buyer in accordance with this Order and the PSA.

          I.      The PSA: (i) was proposed and entered into in good faith after arm’s-length

   negotiation by the parties; and (ii) the consideration to be provided by the Buyer pursuant to the

   PSA constitutes reasonably equivalent value and fair consideration for the Subject Property.

          J.      Based upon the record, it appears that neither the Receiver nor the Buyer have

   engaged in any conduct that would cause or permit the PSA or any transfer, assignment or

   conveyance thereunder to be avoided or rescinded.

          K.      As a condition to the sale, the Buyer requires that the Subject Property be sold to

   it free and clear of all liens and claims, other than those liabilities expressly assumed in the PSA.

          L.      The Buyer is not a successor in interest to any of the Levine Defendants (as

   defined in the Sales Procedure Order), has not de facto or otherwise merged into any of the

   Levine Defendants, and is not a mere continuation or substantial continuation of, or alter ego of,

   any of the Levine Defendants.

          M.      There is no common identity between/among the Buyer and any of the Levine

   Defendants’ incorporators, officers or directors.

          N.      The transfer of the Subject Property as contemplated by the PSA (i) is or will be a

   legal, valid, and effective transfer of the Subject Property in the receivership estate to the Buyer,

   and (ii) will vest in the Buyer all right, title, and interest of Aljo Norse and any of the Levine




                                                       5
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 6 of 19 PageID: 12850




   Defendants in and to the Subject Property free and clear of all liens, judgments, claims, interests,

   and encumbrances of present owners and predecessors in the chain of title.

           O.     The Receiver may sell and transfer the Subject Property to the Buyer free and

   clear of any and all interests in or liens, claims, or encumbrances upon the Subject Property

   because all such Interested Parties: (i) have consented to the sale, or are deemed to have

   consented to the sale, by failing to object to the relief granted herein, (ii) could be compelled in a

   legal or equitable proceeding to accept a monetary satisfaction of such interests, liens,

   judgments, claims, or encumbrances, or (iii) otherwise waived any purported right to challenge

   the sale.

           P.     If any objections and/or responses to the Motion or the relief sought therein were

   asserted, such objections either have been rendered moot, resolved, or overruled, in whole or in

   part, in accordance with the findings, terms, and provisions of this Order.

           Q.     Immediately upon the entry of this Order, this Order will constitute a final and

   appealable order with respect to the Subject Property. The Court finds that there is no just reason

   for delay in the implementation of this Order, and the Closing of the sale of the Subject Property

   pursuant to the PSA may occur as soon as all the conditions precedent to such Closing have been

   satisfied or waived in accordance with the terms and conditions of the PSA.

           NOW THEREFORE, IT IS ORDERED and ADJUDGED as follows:

           1.     The Receiver’s Motion is GRANTED in its entirety.

           2.     All Interested Parties have had the opportunity to object to the relief granted by

   this Order and, to the extent that any objections have not been withdrawn or resolved by

   stipulation prior to the entry of this Order or are not resolved by the relief granted herein or as

   stated in the record, all such objections are hereby overruled.




                                                     6
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 7 of 19 PageID: 12851




          3.      In accordance with the Sales Procedure Order, the terms and conditions of the

   PSA (including all exhibits and schedules thereto, and all amendments and related agreements)

   are hereby approved in all respects, and the Receiver is hereby authorized and empowered to: (i)

   close on a sale of the Subject Property to Buyer, or its designee, for the amounts identified in the

   PSA, (ii) transfer title to the Subject Property at such a Closing, and (iii) execute a deed

   substantially in the form attached hereto as Exhibit B and all other Closing documents as

   required to accomplish the foregoing.

          4.      In accordance with the Sales Procedure Order and N.J.S.A. §2A:50-31, the

   Subject Property is to be sold and transferred by the Receiver pursuant to this Order, and shall be

   sold and transferred free and clear of all liens, claims, encumbrances, and interests, which are

   more fully set forth in Exhibit C, each of which shall be deemed discharged and of no further

   force or effect as to the Subject Property following the Closing on such sale to the extent and

   with the same legal effect as if the Subject Property had been sold at a foreclosure sale pursuant

   to a writ of execution, including the discharge from the Subject Property of: (i) all liens,

   encumbrances, claims, security interests, and other interests that are junior in priority to

   Plaintiff’s mortgage lien and security interests; (ii) all equity or rights of redemption; and (iii)

   Plaintiff’s mortgage lien and security interests, provided, however, that Plaintiff’s mortgage lien

   and security interests shall only be discharged upon receipt by Plaintiff of the amounts set forth

   on Exhibit A attached hereto, as such amounts may be reasonably updated by Plaintiff prior to

   Closing. Except as may be expressly permitted by the PSA, and subject to any Interested Party’s

   right to seek any surplus funds in the Court, all persons holding any liens, claims, encumbrances

   or interest of any kind and nature with respect to the Subject Property are hereby barred from

   asserting such against the Buyer, its affiliates or designees, officers, directors, employees, agents,




                                                     7
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 8 of 19 PageID: 12852




   successors or assigns or their respective properties, including, without limitation, the Subject

   Property.

          5.      The proceeds of the sale, net of all ordinary and necessary Closing costs

   (including, without limitation, payment of the Receiver’s and its counsel’s fees and costs, real

   estate taxes and other municipal liens, all broker’s commissions and expenses, and all other

   typical closing costs) shall be distributed at the Closing on the Receiver’s sale of the Subject

   Property in accordance with the distribution schedule annexed hereto as Exhibit A, subject to

   any additional amounts necessary to satisfy the secured lien/claim of any Interested Party

   accruing through the date of the Closing, including any amount the Receiver deems, in its

   discretion, appropriate as a holdback to pay any unbilled costs or expenses that accrued in

   connection with the Subject Property during its receivership. The Buyer shall not be responsible

   to satisfy any of the Receiver’s or its counsel’s fees and costs subsequent to the Closing.

   Pursuant to Paragraph 12 of the Sales Procedure Order, the Receiver shall deposit any surplus

   proceeds with the Court, which shall be distributed by the Court, upon application of any

   Interested Party, in accordance with the amount and priority of the liens and encumbrances on

   the Subject Property.

          6.      From and after the Closing, all filing and recording officers are hereby authorized

   and directed to remove or expunge of record any and all liens, claims, encumbrances or other

   interests that were of record immediately prior to the Closing with respect to the Subject

   Property. Parties with an interest in the Subject Property are directed to execute such documents

   and take all other action as may be necessary to release their liens, claims, encumbrances or other

   interest on or against the Subject Property. If any person that has filed financing statements or

   other documents or agreements evidencing liens or encumbrances on the Subject Property shall




                                                   8
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 9 of 19 PageID: 12853




   not have delivered to the Buyer on or before five (5) days after the Closing, in proper form for

   filing and executed by the proper parties, termination statements, instruments of satisfaction,

   releases of all liens or other interests which the person has with respect to the Subject Property,

   the Receiver and/or the Buyer are authorized to execute and file all such statements, instruments,

   releases and other documents on behalf of such person with respect to the Subject Property, and

   may file or record, as necessary, with the appropriate County Clerk’s and/or recorder’s office.

   This Order may be (but shall not be required to be) recorded with the County Clerk’s and/or

   recorder’s office in which the Subject Property is located by any party to this action, or the

   Buyer, in accordance with N.J.S.A. 46:16-1.1.

          7.      If, pursuant to N.J.S.A. 54:32B-22C and N.J.S.A. 54:50-38 (the “Bulk Sales

   Law”), the Buyer has filed a Notification of Sale, Transfer, or Assignment in Bulk (C-9600)

   (“Notification”) with the Director of the Division of Taxation in the Department of the Treasury

   of the State of New Jersey, Bulk Sale Section (the “Department”), the Department shall

   recognize the Receiver as seller under the PSA. As such, the Department shall not require that

   any portion of the sale proceeds of Closing be held in escrow as may otherwise be required under

   the Bulk Sales Law, and shall issue a clearance letter to the Buyer within ten (10) business days

   after the Department’s receipt of the Notification pursuant to the Bulk Sales Law.

          8.      Pursuant to N.J.S.A. 46:15-10 and N.J.S.A. 54A:8-8, the Receiver is exempt from

   the Realty Transfer Fee, and Buyer is exempt from the so-called “Mansion Tax” upon the closing

   of the sale transaction described in the PSA.

          9.      This Order shall be binding upon the Receiver, the Plaintiff, the Levine

   Defendants, and all other named defendants or parties with an interest in the Subject Property,

   and each of their successors and assigns and any affected third-parties, and all other persons and




                                                   9
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 10 of 19 PageID: 12854




    entities, including, without limitation, all filing agents, filing officers, title agents, title

    companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

    agencies, governmental departments, secretaries of state, federal, state and local officials, and all

    other persons or entities who may be required by operation of law or by the duties of their office

    or contract to accept, file, register, or otherwise record or release any documents or instruments,

    or who may be required to report to or insure title or state of title in or to the Subject Property.

    Each and every federal, state, and local governmental agency or department is hereby directed to

    accept any and all documents and instruments necessary and appropriate to consummate the

    transactions contemplated by the PSA, including, without limitation, documents and instruments

    for recording in any governmental agency or department required to transfer the Subject Property

    to the Buyer and all licenses under the Receiver’s or Levine Defendants’ ownership necessary

    for the operation of any Subject Property, and the county and state offices wherein terminations

    statements under the Uniform Commercial Code are authorized to be filed.

           10.     The Receiver shall be, and hereby is, deemed to be discharged as the court-

    appointed Receiver for the Subject Property, only, upon the occurrence of: (i) consummation of

    the sale contemplated by this Order, and (ii) delivery of a deed for the Subject Property to Buyer

    in the form annexed hereto as Exhibit B, subject only to the Receiver’s obligation to file, and the

    Court’s approval of, the Receiver’s final accounting as set forth in Paragraph 11 below. This

    Order does not affect or disturb the Receiver’s appointment in connection with any other

    property governed by the Receiver Order.

           11.     Within thirty (30) days after the sale contemplated by this Order has

    consummated and title to the Subject Property has transferred to Buyer, the Receiver shall be,

    and hereby is, directed to file with the Court and serve upon counsel for the Interested Parties the




                                                     10
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 11 of 19 PageID: 12855




    Receiver’s final accounting. Objections, if any, to the final accounting shall be filed within five

    (5) business days thereafter. Absent an objection, the final accounting shall be deemed approved

    by the Court and the Receiver shall have no further obligations under the Receiver Order. If an

    objection is filed, the Court shall hold a hearing to resolve any issues.

              12.   Upon approval of the Receiver’s final accounting, the Receiver’s bond, if any,

    shall be terminated and all claims against the Receiver relating to the Subject Property, the

    Receiver Order, or any other aspect of this or any of the related actions before the Court are

    barred.

              13.   Upon approval of the Receiver’s final accounting, the Receiver shall be, and

    hereby is, directed to remit to Plaintiff all excess funds on hand with the Receiver under the

    Receiver Order, if any, after satisfying any fees, costs, or expenses outstanding for the

    receivership. Upon termination of the Receiver under this Order, the Receiver shall not have any

    obligation to pay any expenses, outstanding payables, or other liabilities related to the Subject

    Property that accrue after the Closing, all of which shall be the sole and exclusive obligation of

    Buyer.

              14.   Notwithstanding anything herein to the contrary, the Receiver shall retain the

    right, power, and authority, in its capacity as the court-ordered Receiver, to execute and deliver

    any documents necessary to effectuate the Closing, and/or the transaction contemplated by the

    PSA, as may be reasonably necessary effectuate the spirit and intent of the transaction.

              15.   The Court shall retain jurisdiction over all matters arising from or related to the

    PSA, the implementation thereof and this Order to resolve any disputes arising under or related

    to the foregoing.




                                                     11
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 12 of 19 PageID: 12856




                                              HON. MADELINE COX ARLEO, U.S.D.J.




                                         12
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 13 of 19 PageID: 12857




                                                      EXHIBIT A

                                          DISTRIBUTION SCHEDULE1

    Properties: 125 6th Avenue, Clifton, NJ 07011
    Owner: Aljo Norse LLC
    Purchase Price: $1,950,000.00



    Payee                               Basis for Distribution                               Projected
                                                                                             Distribution
                                                                                             Amount


    Wells Fargo Bank,                   Satisfaction of First Priority Mortgage/             The      lesser    of
    National Association, as            UCC       Financing    Statements    and             $1,789,167.40, or
    Trustee for the Registered          Mortgagee’s Legal Fees ($2,071,915.23                all net proceeds
    Holders of Amherst                  as of 5/31/21)                                       after satisfaction of
    Pierpoint Commercial                                                                     closing costs and
    Mortgage Securities LLC,                                                                 sums owed to the
    Multifamily Mortgage                                                                     Receiver
    Pass-Through Certificates,
    Series 2019-SB59


    Colliers International NJ Court-appointed Receiver’s Management $13,332.60
    LLC                       Fees and Operating Expenses/Costs
                              ($0.00 as of 5/26/21), and Legal
                              Fees/Expenses for Receiver’s Court-
                              appointed Counsel Sills Cummis &
                              Gross PC ($13,332.60 as of 5/20/21)


    Gebroe-Hammer                       Brokerage Commission                                 $97,500.00
    Associates


    Old Republic National Estimated closing fees/costs                                       $50,000.00
    Title Insurance Company/
    closing fees and costs



    1
     All projected distribution amounts in this Exhibit A are based upon the sales price for the Subject Property, and
    payoff statements, including the fees, expenses, and costs of any Interested Party. The payoff amounts are subject to
    change up to and including the date of the Closing.
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 14 of 19 PageID: 12858




    Surplus                                                  n/a
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 15 of 19 PageID: 12859




                                    EXHIBIT B
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 16 of 19 PageID: 12860
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 17 of 19 PageID: 12861
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 18 of 19 PageID: 12862




                                            EXHIBIT C

           SCHEDULE OF PURPORTED LIENS, CLAIMS, AND ENCUMBRANCES
                      IDENTIFIED IN TITLE COMMITMENTS

    Property: 125 6th Avenue, Clifton, NJ 07011
    Owner: Aljo Norse, LLC

       Interested Party                           Nature of Interest

    Wells Fargo Bank,       (i) Mortgage made by Aljo Norse LLC to Wells, successor in
    National Association,   interest to Red Mortgage Capital, LLC dated 11/7/18 and
    as Trustee for the      recorded on 11/9/18 in Book M15283, Page 190, in the amount
    Registered Holders of   of $1,691,000.00, as modified and/or assigned pursuant to
    Amherst Pierpoint       Assignments of Mortgage recorded on 11/9/18 in Book AS630,
    Commercial              Page 120, and 3/18/19 in Book AS650, Page 8; and (ii) and Lis
    Mortgage Securities     Pendens of record.
    LLC, Multifamily
    Mortgage Pass-
    Through Certificates,
    Series 2019-SB59
    (“Wells”)


    Federal Home Loan UCC Financing Statement made by Aljo Norse LLC, as debtor,
    Mortgage Corporation to Wells, successor in interest to Federal Home Loan Mortgage
                         Corporation, filed on 11/13/18 as Instrument No. 2018051665


    Adelsberg Associates,   UCC Financing Statement made by Aljo Norse, LLC, as
    LLC                     debtor, to Adelsberg Associates, LLC, filed on 10/25/18 as
                            Instrument No. 2018049205.


    ZF Capital Holdings, (i) UCC Financing Statement made by Aljo Norse, LLC, as
    LLC                  debtor, to ZF Capital Holdings LLC, filed on 8/30/19 as
                         Instrument No. 2019038602; (ii) Lis Pendens of record.


    Peapack-Gladstone       UCC Financing Statement made by Aljo Norse LLC, as debtor,
    Bank                    to Peapack-Gladstone Bank, filed on 6/16/15 as Instrument No.
                            2015026937


    The Law Offices of Declaration of Restriction, dated 6/19/19, and recorded on
    David Fleischmann, 7/9/19, in Deed Book D3611, Page 126
Case 2:19-cv-17866-MCA-LDW Document 153-4 Filed 06/14/21 Page 19 of 19 PageID: 12863




    P.C.



    Toledo Plumbing & All claims/interests that could have been alleged by Toledo
    Heating Inc.      with respect to any judgments affecting the Subject Property


    Bureau of Housing Any judgments, liens, fines, or liabilities encumbering the
    Inspection        Subject Property


    State of New Jersey   Any judgments, liens, fines, or liabilities encumbering the
                          Subject Property


    Passaic Valley Water Amount due pending final reading
    Comm.


    Clifton City Sewer    Amount due pending final reading
